                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CINDY CANTY,

      Plaintiff,                                     Case No. 17-cv-12795
                                                     Hon. Matthew F. Leitman
v.

EQUITYEXPERTS.ORG, LLC

     Defendant.
____________________________________________________________________/
     ORDER TERMINATING (1) PLAINTIFF’S MOTION FOR SUMMARY
      JUDGMENT (ECF #18) AND (2) DEFENDANT’S MOTION FOR AN
         EXTENSION OF TIME TO FILE A RESPONSE (ECF #21)
                      WITHOUT PREJUDICE

      In this action, Plaintiff Cindy Canty alleges that Defendant EquityExperts.org,

LLC violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., the

Michigan Collection Practices Act, Mich. Comp. Laws § 445.251 et seq., and the

Michigan Occupational Code, Mich. Comp. Laws § 339.901 et seq. (See Compl., ECF

#1.) Canty moved for summary judgment on October 12, 2018. (See Mot., ECF #18.)

EquityExperts moved for an extension of time to file its response brief on December

10, 2018. (See Mot., ECF #21.)

      On January 18, 2019, the Court entered an order staying this action based on the

stipulation of the parties. (See Stipulated Order, ECF #27.) The Court entered the stay

because this case presents similar issues to Sparks v. EquityExperts.org, LLC, E.D.




                                          1
Mich. Case No. 17-cv-11330, and Sparks is currently on appeal before the United States

Court of Appeals for the Sixth Circuit.

       The Sixth Circuit’s decision in Sparks may obviate the need to go forward with

the summary judgment motion and/or may moot this action. At the very least, as the

parties acknowledged in the stipulated order, “if the court of appeals issues a substantive

ruling on appeal in Sparks, both [parties] will likely need to rely upon that opinion …

in any summary judgment motions, responses, and replies.” (Stipulated Order at ¶6,

ECF #30 at Pg. ID 176.) The Court therefore concludes that the most efficient course

of action is to terminate Canty’s currently-pending motion for summary judgment

without prejudice. Canty can re-file her motion, if appropriate, after the Sixth Circuit

issues its ruling in Sparks.

       Accordingly, for the reasons stated above, Canty’s motion for summary

judgment (ECF #18) and EquityExperts’ motion for an extension of time to respond to

that motion (ECF #21) are TERMINATED WITHOUT PREJUDICE. The parties

shall inform the Court once the Sixth Circuit issues a ruling in Sparks, and the Court

will thereafter convene a telephonic status conference to discuss (1) lifting the stay of

proceedings and (2) issuing a schedule for a renewed motion for summary judgment, if

appropriate.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
Dated: August 20, 2019                    UNITED STATES DISTRICT JUDGE

                                            2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 20, 2019, by electronic means and/or
ordinary mail.


                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
